Citation Nr: 1029553	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1965 to August 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2010, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to his 
exposure to noise trauma in service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there is 
no reason to belabor the impact of the VCAA on this matter, since 
any error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's DD Form 214 shows that his service in the United 
States Navy included service aboard the U.S.S. Enterprise, and 
that his duty included being an aviation boatswain's mate.  His 
service treatment records (STRs), including his June 1968 
separation examination report, are silent for complaints, 
findings, treatment or diagnosis of tinnitus.  He alleges that 
his tinnitus resulted from his noise exposure in service serving 
as a refueling specialist for fighter-bomber aircraft and rescue 
helicopters while aboard the U.S.S. Enterprise.  

An October 2006 VA audiology consult report includes a diagnosis 
of tinnitus, noting that it has been constant for the past 30 to 
35 years.  

In January 2007 correspondence from the Veteran, he stated that 
he began noticing noticeable ringing in his ears after about 6 
months of working aboard the U.S.S. Enterprise, and that he had 
constant ringing in his ears after separation from service.  

In a May 2007 VA examination addendum, an audiologist noted that 
the Veteran's STRs revealed normal puretone hearing sensitivity 
from 500 to 6000 Hertz in both ears on both his enlistment 
physical examination and on his separation examination.  The 
audiologist also noted that there was no evidence of a threshold 
shift on his separation examination.  Based on these findings, 
the audiologist opined that the Veteran's tinnitus was not caused 
by or the result of military noise exposure.  

Because the May 2007 VA addendum opinion was considered somewhat 
conclusory, the Board sought an advisory medical opinion from the 
VHA as to whether the Veteran's tinnitus is related to his 
service.  In an April 2010 opinion a VHA expert noted that there 
was a mild shift in hearing acuity of 15 decibels at 6000 Hertz 
in the right ear noted on the Veteran's separation audiogram, and 
that this high frequency shift may be associated with tinnitus.  
The expert also noted that the Veteran worked on fighter-bomber 
aircraft and in the midst of helicopters, and was therefore 
exposed to hazardous noise, and opined that "it is as likely as 
not (a 50 percent and better probability) that any current 
tinnitus is, in part, related to noise trauma in the military 
service."  

The Board finds that the evidence reasonably establishes that the 
Veteran's tinnitus is related to noise trauma in service.  The 
Veteran is competent to provide evidence regarding tinnitus since 
ringing in the ears is a symptom capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The April 
2010 VHA opinion considered the Veteran's history of experiencing 
tinnitus since service (i.e., ringing in his ears) since service 
and his noise exposure during service, and concluded that 
tinnitus was as likely as not related to that noise exposure 
during service.  As it provides a more detailed explanation of 
rationale (with citation to supporting factual data) it is more 
probative than the May 2007 opinion against the Veteran's claim.  
Accordingly, the more probative evidence supports the Veteran's 
claim, and service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


